           Case 1:19-cv-07473-AKH Document 37 Filed 04/24/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------- X
 STINGRAY MUSIC USA, INC.,                                      :
                                                                :
                                          Plaintiff,            :   ORDER REGULATING
              -against-                                         :   PROCEEDINGS
                                                                :
 uCAST LLC f/k/a QELLO, LLC,                                    :   19 Civ. 7473 (AKH)
                                                                :
                                          Defendant.            :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 For the reasons discussed at the status conference held today, April 24, 2020, the

parties are hereby ordered to proceed as follows:

         1. Within two weeks from the issuance of this order, Defendant shall pay to Plaintiff
            $5,000 in recognition of Defendant’s ongoing noncompliance with discovery. The
            motion for sanctions (ECF No. 36) is terminated without prejudice to renewal.

         2. All written discovery will conclude two weeks from today.

         3. Within one week after the close of written discovery, Plaintiff will make a
            submission identifying all factual propositions that Plaintiff wishes to have the
            opportunity to prove by way of a Federal Rule of Civil Procedure 30(b)(6) witness.
            Defendant will have three weeks from the date of Plaintiff’s submission to produce
            a Rule 30(b)(6) or represent to the Court that no suitable witness exists.

         4. The next status conference will be held on July 10, 2020, at 10:00am.

                 The Clerk is directed to terminate the open motion (ECF No. 36).

                 SO ORDERED.
Dated:           April 24, 2020                               ______________/s/_____________
                 New York, New York                                ALVIN K. HELLERSTEIN
                                                                   United States District Judge




                                                       1
